Citation Nr: 0735533	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a special monthly compensation based on a 
need for the regular aid and attendance of another person.  

2.  Entitlement to special monthly compensation due to loss 
of use of both lower extremities.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  

4.  Evaluation of right upper extremity spasticity, currently 
rated as 10 percent disabling.  

5.  Evaluation of left upper extremity spasticity, currently 
rated as 10 percent disabling.  

6.  Evaluation of right lower extremity spasticity, currently 
rated as 40 percent disabling.  

7.  Evaluation of left lower extremity spasticity, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The Board notes that the veteran waived initial agency of 
original jurisdiction (AOJ) consideration of additional 
evidence submitted in August 2006.  

The Board notes that in an August 2006 VA Form 646, the issue 
of entitlement to eligibility for assistance in acquiring 
specially adapted housing was raised.  This issue is referred 
to the AOJ.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in June 2007.  A transcript 
of the hearing has been associated with the claims file. 

The issues regarding the evaluations of the upper and lower 
extremities and entitlement to a special monthly compensation 
based on the need for regular aid and attendance of another 
person are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is service connected for disability of the lower 
extremities due to multiple sclerosis, and the evidence shows 
that the veteran has lost the use of the lower extremities 
due to the service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly 
compensation based on loss of use of the lower extremities 
have been met.  38 U.S.C.A. § 1114(m) (West 2002); 38 C.F.R. 
§§ 3.350(a), 4.63 (2007).

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have been met.  38 U.S.C.A. § 3901 (West 
2002); 38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), the United 
States Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Special Monthly Compensation is a special statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in VA's rating schedule.  
Claims for special monthly compensation, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

A May 2005 rating decision reflects that the veteran has been 
awarded special monthly compensation under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of 
schizoaffective disorder rated as 100 percent, with 
additional service-connected disabilities, to include 
spasticity of the upper and lower extremities due to multiple 
sclerosis, independently ratable at 60 percent or more.  
Essentially, he is seeking a higher rate of special monthly 
compensation due to service-connected multiple sclerosis, 
based on loss of use of the lower extremities, and is seeking 
financial assistance automobile and adaptive equipment or 
adaptive equipment only  

The Board notes that loss of use of a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the hand or foot involved. 38 
C.F.R. § 3.350(a)(2).  Also considered as loss of use of the 
foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal nerve and consequent foot drop, 
accompanied by characteristic organic changes, including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  38 C.F.R. 
§ 4.63.

In this case, there is both positive and negative evidence 
that has been weighed.  On balance, a finding that the 
veteran has lost the use of his lower extremities is 
supportable.  Therefore, the Board finds that he meets the 
criteria for special monthly compensation at the higher "M" 
rate.  38 U.S.C.A. § 1114(m).  

In support of this determination is a December 2003 VA 
examination report in which it was noted that the veteran's 
gait was markedly spastic with circumduction of gait.  
Significantly, in a March 2004 VA opinion, the examiner 
stated that the veteran's loss of use of his extremities was 
best described as an impaired abnormal spastic gait as a 
result of his chronic upper motor neuron lesions manifesting 
with brisk hyper-reflexia resulting in increased tone which 
made for a markedly abnormal ability to ambulate requiring 
unilateral constant assistance, which predisposed him to 
falls.  Constant assistance was noted to be required to walk 
100 meters with or without resting, and the prognosis was 
that the veteran would need constant bilateral support in 
order to walk even 20 meters without resting.  Such is 
consistent with the progressive stage of the veteran's 
multiple sclerosis as noted in a May 2004 VA treatment 
record, as well as the minimal ambulation noted in June 2004 
with resort to a wheelchair.  

In addition, the February 2005 VA examination reports note 
difficulty with moving the lower extremities.  The February 
2005 VA neurological disorders examination report notes that 
he was able to walk no more than 30-40 feet, and had severe 
instability of gait.  The examiner added that the evidence 
showed worsening of the veteran's gait since November 2004, 
at which time he had been able to ambulate with a cane, but 
the regression was noted to have left him wheelchair bound 
due to very significant difficulty walking and balance 
problems.  This finding is entirely consistent with the 
November 2004 VA examiner's prognosis in regard to the 
progression of the disability and the corresponding 
functional impairment.  

In an April 2005 statement, the veteran's spouse essentially 
stated that the veteran had an overly optimistic outlook in 
regard to his degree of impairment.  See also, Transcript at 
5 (2007).  She pointed out that she and her son had to help 
him to bed, a distance of a mere thirty feet, and that when 
he did force himself to walk any distance, the associated 
pain further sapped what little energy he had.  The Board 
notes that an October 2004 VA treatment record reflects a 
recommendation for adaptive equipment, to include a toilet 
safety frame, a shower chair, and a flexible shower hose.  It 
was noted that he was able to drive via hand controls.  

The most recent July 2006 VA examination report notes stated 
that the veteran had lost his independence, noting increasing 
difficulty with use of his wheelchair despite the fact that 
it had power assist wheels.  A power wheel chair was 
prescribed.  

Based on the evidence, the Board finds that there is at least 
equivocal evidence suggesting functional loss in terms of 
being able to perform balance and propulsion as contemplated 
in the applicable regulations.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also, Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Furthermore, as noted, upper motor neuron 
lesions manifesting with brisk hyper-reflexia results in 
increased tone which makes for a markedly abnormal ability to 
ambulate requiring at least unilateral constant assistance.  
Thus, even if he is able to ambulate a limited distance, it 
is not safe for him to do so.  A November 2003 VA treatment 
record notes a fall a year and a half earlier.  In light of 
the above evidence, it is clear that, while the veteran has 
some strength in his legs, the veteran has essentially lost 
the use of his lower extremities within the meaning of 38 
C.F.R. § 3.350 due to service-connected disability.  

A veteran whose service-connected disabilities cause him to 
suffer the anatomical loss or loss of use of both legs at a 
level, or with complications, preventing knee action with 
prosthetics in place, shall receive special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(m).  
See 38 C.F.R. § 3.350(c).  Therefore, the Board finds that 
the veteran is entitled to special monthly compensation based 
on loss of use of his lower extremities at the "M" rate.  
38 U.S.C.A. § 1114(m).  

Having determined that the veteran has loss of use of the 
lower extremities, the Board notes that a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment will be made where a veteran, 
who had active military, naval or air service, exhibits one 
of the following as the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service:  (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.808(a), (b).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. §3901, 38 C.F.R. § 3.808(b).

The Board finds that the evidence supports the veteran's 
contention that his service-connected multiple sclerosis 
which has resulted in the loss of use of his lower 
extremities warrants an automobile or adaptive equipment.  As 
noted, the record, to include an October 2004 VA treatment 
record reflects that the veteran is able to drive with hand 
controls.  The Board notes that on VA examination in July 
2006, it was noted that the veteran's vehicle was a light-
weigh front wheel drive with no rear suspension and was not 
suitable for an exterior carrier for a scooter or power wheel 
chair, and the examiner recommended a van with an interior 
lift.  Therefore, the Board finds that the criteria for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment have 
been met.  Consequently, the benefits sought on appeal are 
granted.  


ORDER

Entitlement to loss of use of the lower extremities with 
special monthly compensation at the "M" rate is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.

Financial assistance for the purchase of an automobile or 
other conveyance, and adaptive automobile equipment or for 
adaptive automobile equipment only, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


REMAND

At the time of the April 2005 VA examination, the veteran was 
able to bowl, drive, and attend to most activities of daily 
living.  On examination, there was no clubbing, cyanosis or 
edema noted.  Muscle strength was 4/5 in his right upper 
extremity, 5/5 in the left upper extremity.  He had equal 
bilateral 5/5 lower extremity strength.  He had plus 2 deep 
tendon reflex over the bilateral patellar region.  No sensory 
deficit over his lower extremities was noted.  

VA treatment records, dated in July 2006, reflect complaints 
of upper extremity weakness and the examiner noted that the 
veteran was having increasing difficulty with operating his 
manual wheelchair even though it had power assist wheels, a 
decline in overall functional status, to include increased 
difficulty with transfers.  His fingers were noted to be held 
in a more flexed state.  A slightly slow rapid alternating 
movement was noted.  In light of the Board's finding that the 
veteran has lost functional use of his lower extremities, and 
the July 2006 opinion regarding the progression of functional 
impairment, along with the veteran's complaints, in regard to 
upper extremity weakness, further development is necessary in 
order to assess the veteran's current degree of impairment in 
the upper and lower extremities.  

In addition, the Board notes that the veteran has herein been 
granted special monthly compensation based on the loss of use 
of the lower extremities at the "M" rate.  He is seeking 
entitlement to special monthly compensation based on the 
regular need for aid and attendance of another person due to 
service-connected disability.  The Board notes that higher 
rates of special monthly compensation are payable, for 
example, at the "O" rate for conditions entitling the veteran 
to two or more of the rates "L" through "N" with no condition 
being considered twice, or with loss or loss of use of both 
hands and both feet.  

The Board further notes that special monthly compensation 
based on the regular need for aid and attendance of another 
person is awarded when a veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002).  The Board notes that a veteran is deemed to be 
in need of regular aid and attendance if he:  (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to five degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2005).  The 
following criteria are considered in determining whether a 
factual need for aid and attendance has been established:  
(1) the inability of the veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) the inability of 
the veteran to feed himself through loss of coordination of 
his upper extremities or through extreme weakness; (4) the 
inability of the veteran to attend to the wants of nature; or 
(5) the presence of incapacity, either physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352(a) (2007).  There is 
insufficient evidence to determine whether the veteran has a 
regular need for aid and attendance of another person due to 
service-connected disability.  38 C.F.R. § 3.326.  

The Board notes that January 2006 VA treatment record notes 
examination was difficult, with somewhat variable effort and 
histrionic embellishment, as well as unreliable sensory 
examination.  The veteran is hereby informed that failure to 
cooperate with the development of his claims could have an 
adverse affect on his current claims.  38 C.F.R. §§ 3.158, 
3.655.  The Board notes that a failure to cooperate serves 
only to deprive the Board of critical, clarifying medical 
evidence that might help establish his claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA neurological examination to 
determine the degree of impairment due to 
his service-connect upper and lower 
extremity spasticity due to multiple 
sclerosis.  The examiner's attention 
should be directed to this remand and the 
claims file should be made available in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should be asked to provide an 
opinion in regard to the following:  1) 
Does the veteran have complete paralysis 
of the upper or lower extremities?  2)  If 
complete paralysis is not identified, is 
there is any muscular atrophy of lower 
extremities, and is the degree of 
impairment in the upper extremities 
quantified as mild, moderate or severe.  A 
complete rationale should accompany any 
opinions provided.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine whether 
he is in need of regular aid and 
attendance of another person due to 
service-connected disability.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner provide an opinion as to 
whether the veteran is in need of regular 
aid and attendance of another person based 
on service-connected disability, to 
include disability of the upper 
extremities.  The examiner is requested to 
discuss the following criteria in offering 
an opinion as to whether the veteran is in 
need of regular aid and attendance of 
another person based on service-connected 
disability:  (1) the inability of the 
veteran to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; (2) the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; (3) the inability of the 
veteran to feed himself through loss of 
coordination of his upper extremities or 
through extreme weakness; (4) the 
inability of the veteran to attend to the 
wants of nature; or (5) the presence of 
incapacity, either physical or mental, 
which requires care or assistance on a 
regular basis to protect the veteran from 
hazards or dangers incident to his daily 
environment.  If the examiner finds that 
the veteran is in need of regular aid and 
attendance of another person, the specific 
service-connected disability upon which 
the determination is made should be 
identified in the examination report.  A 
complete rationale should accompany all 
opinions provided.  

3.  In light of the above, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable period of time in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


